Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-25 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 and 15 recite transmit data and receive data; process data received; associate annotations to images; and transmit images and annotations to a second device. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a user interface, a communication module, and a processor which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of display one or more culture plate images which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional 
Paragraph 50 wherein “The culture reading system 110 includes a processor 102, a memory 104, an input 106 and a display 108.  The memory 104, which can include both read-only memory (ROM) and random access memory (RAM), can be configured to provide instructions and data to the processor 102.  For example, the memory 104 can store one or more modules that store data values defining instructions to configure processor 102 to perform functions of the culture reading system 110.  As shown in FIG. 1, the memory 104 includes a selection tool module 112 that includes instructions that configure the processor 102 to perform selection tool functions as described herein.  The memory 104 can also be configured to store images of culture plates received from the incubation system 120.  The memory can further include a consultation module that includes instructions that configure the processor to perform consultation functions as described herein.”

Paragraph 51, where “The display 108 can be configured to display data from the memory 104 and data received from the input 106.  The input 106 can include one or more devices that allow a user to input data into the culture reading system 110.  For example, the input 106 can include a keyboard, a mouse, and/or a touch screen in connection with the display 108.  The input 106 and display 108 can operate to form a user interface presented on the display 108.  The user interface can include one or more interactive display screens which provide culture plate data to a user and allow for data selection and manipulation.”

Para. 54 wherein “In some embodiments, the selection tool module 112 is configured to cause the culture reading system 110 to provide a selection tool within the colony selection display screen for the selection of colony locations.  The selection tool can be a cursor configured to allow for the selection of one or more colonies locations on a culture plate image displayed on colony selection display screen of the culture reading system 110.”

The claims recite the additional element of display one or more culture plate, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-14 and 16-25 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddah et al. (US 2015/0213614 A10) in view of Mariotti et al. (US 2011/0126127 A1).
In claim 1, a system for sharing data related to a culture plate image, comprising: a 
first device comprising: 
	Maddah teaches:
a user interface configured to display one or more culture plate images and one or more culture plate image annotation tools (Para. 17 and Fig. 1a wherein culture plate 
It would have been obvious to one of ordinary skill at the time of filling to combine the method and system for characterizing/recording/communicating cell images/videos as taught in Maddah with the annotation of medical image data as teach in Mariotti. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Maddah further teaches:
 an input configured to allow a technician to interact with the user interface, 
wherein the input is configured to allow manipulation of the one or more annotation tools to annotate the one or more culture plate images (Para. 47 wherein “The analysis of motion features with and without environmental factor treatment can be performed automatically and/or manually.  Thus, motion feature values for different culture conditions can be processed to characterize a response of the cell culture to an 
environmental factor” i.e. a user can interact with the culture plate and can manipulate the environment and change its characteristics. See also Para. 62 wherein “analyzing data, viewing analyses derived from processing of image data, downloading data and/or video, annotating any suitable output of the processing subsystem 220, and/or 
performing any other suitable function or manipulation operation”);  

a processor configured to: 
process data received from the user interface (Para. 31);  
associate one or more annotations performed using the one or more annotation tools with the one or more culture plate images (Para. 31);  and 
instruct the communications module to transmit the one or more culture plate images and one or more annotations associated with the one or more culture plate images to a second device or a computer network (Para. 50 and 62).  
 
As per claim 2, Maddah teaches the system of claim 1, wherein the communications module is configured to receive the one or more culture plate images from an imaging device (Para. 17). 
 
As per claim 3, Maddah teaches the system of claim 1. Maddah does not explicitly teach however Mariotti teaches wherein the first device comprises a microphone configured to record an audio communication (Para. 3 and 8 wherein recording audio in medical imaging is taught). The motivation to combine references is the same as seen in claim 1.

As per claim 4, Maddah teaches the system of claim 3, wherein the processor is configured to: 
associate the audio communication with the one or more culture plate images (Para. 48 wherein a video is associated with a culture plate. Maddah does not explicitly 
Mariotti further teaches:
instruct the communications module to transmit the audio communication to the second device or the computer network (Para. 8, 10, and 11).  The motivation to combine references is the same in claim 1.
 
As per claim 5, Maddah teaches the system of claim 1, wherein the first device comprises a camera configured to record a video of the user interface (Para. 48 and 50 wherein video data of cell culture is captured). 
 
As per claim 6, Maddah teaches the system of claim 5, wherein the processor is configured to instruct the communications module to transmit the video to the second device or the computer network (Claim 15 wherein transmit values of set of motion features to a device of the user is taught). 
 
As per claim 7, Maddah teaches the system of claim 1, further comprising the second device, wherein the 
second device comprises: 
a communications module configured receive data from the first device, the communications module being configured to receive the one or more culture plate images from the first device (Para. 50 and 53); 

an input configured to allow a consultant to interact with the user interface of the 
second device (Para. 18 and 51). 
 
As per claim 8, Maddah teaches the system of claim 7, wherein the user interface of the second device is configured to display one or more culture plate annotation tools, wherein the input of the second device is configured to allow manipulation of the one or more annotation tools of the user interface of the second device to annotate the one or more culture plate images displayed on the user interface of the second device (Para. 18 and 51). 
 
As per claim 9, Maddah teaches the system of claim 8, wherein the second device further comprises a processor configured to: 
process data received from the user interface of the second device (Para. 31, 50, and 62);  
associate one or more annotations performed using the one or more annotation tools of the user interface of the second device with the one or more culture plate images (Para. 31, 50, and 62); and 
instruct the communications module to transmit the one or more culture plate images and one or more annotations performed using the one or more annotations tools of the user interface of the second device associated with the one or more culture plate images to the first device (Para. 31, 50, and 62). 

As per claim 10, Maddah teaches the system of claim 9, wherein the first device and the second device are configured to communicate via peer-to-peer networking (Para. 51-53). 
 
As per claim 11, Maddah teaches the system of claim 9, wherein the system is configured to allow simultaneous annotation of the one or more culture plate images using both the first device and the second device (Para. 60-61). 
 
As per claim 12, Maddah teaches the system of claim 1, wherein the processor is configured to transmit the one or more culture plate images and one or more annotations associated with the one or more culture plate images to the computer network, wherein the computer network is configured to store the one or more culture plate images and one or more annotations associated with the one or more culture plate images (Para. 60-61). 
 
As per claim 13, Maddah teaches the system of claim 12, further comprising a second device in communication with the computer network, wherein the second device is configured to retrieve the one or more culture plate images and one or more annotations associated with the one or more culture plate images stored by the computer network (Para. 60-61). 
 


Claim 15-25 recite substantially similar limitations as seen in claims 1-14 and hence are rejected for similar rational e as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686